DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application No. PCT/KR2019/005622 and Application No. KR10-2018-0053748, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.   At least one of Application No. PCT/KR2019/005622 and Application No. KR10-2018-0053748 fails to provide adequate support or enablement for at least the following limitations in Applicant's claims:
In claim 16, identifying a paging record of the at least one paging record, the paging record including a paging user equipment (UE) identity matched with an identity allocated to the terminal; determining an entity which transmits the paging message, based on the paging UE identity included in the identified paging record.
In claim 17, wherein the determined entity is: a first core network based on a first radio access 
In claim 19, wherein an RRC connection establishment procedure is initiated based on the RRC message, in case that the determined entity is the first core network or the second core network.
In claim 20, wherein an RRC connection resumption procedure is initiated based on the RRC message, in case that the determined entity is the base station.
In claim 21, wherein the entity corresponds to a paging user equipment (UE) identity, included in a paging record of the at least one paging record, matched with an identity allocated to the terminal.
In claim 22, wherein the entity is: a first core network based on a first radio access technology, in case that the paging UE identity is a system architecture evolution - temporary mobile subscriber identity (S-TMSI), a second core network based on a second radio access technology, in case that the paging UE identity is a 5G-S-TMSI, or the base station, in case that the paging UE identity is an I-radio network temporary identity (I-RNTI)
In claim 24, wherein an RRC connection establishment procedure is initiated based on the RRC message, in case that the entity is the first core network or the second core network
In claim 25, wherein an RRC connection resumption procedure is initiated based on the RRC message, in case that the entity is the base station
In claim 26, identify a paging record of the at least one paging record, the paging record including a paging user equipment (UE) identity matched with an identity allocated to the terminal, determine an entity which transmits the paging message, based on the paging UE identity included in the identified paging record
In claim 27, wherein the controller is further configured to: determine the entity as a first core network based on a first radio access technology, in case that the paging UE identity is a system architecture evolution - temporary mobile subscriber identity (S-TMSI), determine the entity as a second core network based on a second radio access technology, in case that the paging UE identity is a 5G-S-TMSI, or determine the entity as the base station, in case that the paging UE identity is an I-radio network 
In claim 29, wherein an RRC connection establishment procedure is initiated based on the RRC message, in case that the determined entity is the first core network or the second core network
In claim 30, wherein an RRC connection resumption procedure is initiated based on the RRC message, in case that the determined entity is the base station
In claim 31, wherein the entity corresponds to a paging user equipment (UE) identity, included in a paging record of the at least one paging record, matched with an identity allocated to the terminal
In claim 32, wherein the entity is: a first core network based on a first radio access technology, in case that the paging UE identity is a system architecture evolution - temporary mobile subscriber identity (S-TMSI), a second core network based on a second radio access technology, in case that the paging UE identity is a 5G-S-TMSI, or the base station, in case that the paging UE identity is an I-radio network temporary identity (I-RNTI)
In claim 34, wherein an RRC connection establishment procedure is initiated based on the RRC message, in case that the entity is the first core network or the second core network
In claim 35, wherein an RRC connection resumption procedure is initiated based on the RRC message, in case that the entity is the base station
Information Disclosure Statement
The information disclosure statement submitted on 11/9/2020 has been considered by the Examiner and made of record in the application file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 11/9/2020, as modified by the preliminary amendment also filed on 11/9/2020.  Claims 16-35 are now pending in the present application.  Claims 1-15 have been canceled by Applicant.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (U.S. Patent Application Publication No. 2019/0132900 A1) (hereinafter Hong) in view of Rune et al. (U.S. Patent Application Publication No. 2020/0084746 A1) (hereinafter Rune).

Regarding claim 16, Hong discloses a method performed by a terminal in a communication system (Figure 2 and paragraph 0077 disclose to change its connection state, a UE performs an operation for receiving, from a BS, a radio resource control (RRC) message), the method comprising:

identifying a paging record of the at least one paging record, the paging record including a paging user equipment (UE) identity matched with an identity allocated to the terminal (Paragraph 0209 discloses if a UE is in the light connection state, in a case where a higher layer recognizes the light connection state for a paging record (or paging information) included in a paging message, when a UE identifier included in the paging record matches an identifier of the corresponding UE, the UE identifier may be indicated to the higher layer.  For example, the UE may identify whether the UE identifier included in the paging message matches a UE identifier allocated by a higher layer of the UE); and
transmitting a radio resource control (RRC) message for a connection between the determined entity and the terminal (Figure 4 and paragraph 0159 disclose in a case where the UE 400 receives the paging message and changes its connection state into the RRC connected state, the UE 400 transmits an RRC connection resumption message to the serving BE 410 at step S480.  As a result, the connection state of the UE 400 can be transitioned from the light connection state into the RRC connected state.  Paragraph 0213 discloses if a UE identifier included in a paging record matches a UE identifier of the corresponding UE, the UE may initiate the transition from the light connection state into the RRC connected state.  The UE may perform RRC connection resumption without notifying the higher layer of the transition from the light connection state into the RRC connected state).
Hong does not explicitly disclose determining an entity which transmits the paging message, based on the paging UE identity included in the identified paging record.
In analogous art, Rune discloses determining an entity which transmits the paging message, based on the paging UE identity included in the identified paging record (Paragraphs 0015, 0039, and 0061 disclose a UE in RRC_INACTIVE state should act differently depending on whether the CN or the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate determining an initiator of a paging message from the type of UE identifier included in the paging message, as described in Rune, with a UE responding to a paging message, as described in Hong, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining determining an initiator of a paging message from the type of UE identifier included in the paging message of Rune with a UE responding to a paging message of Hong was within the ordinary ability of one of ordinary skill in the art based on the teachings of Rune.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hong and Rune to obtain the invention as specified in claim 16.

Regarding claim 17, as applied to claim 16 above, Hong discloses the claimed invention except explicitly disclosing wherein the determined entity is: a first core network based on a first radio access technology, in case that the paging UE identity is a system architecture evolution - temporary mobile 
Rune further discloses wherein the determined entity is: a first core network based on a first radio access technology, in case that the paging UE identity is a system architecture evolution - temporary mobile subscriber identity (S-TMSI), a second core network based on a second radio access technology, in case that the paging UE identity is a 5G-S-TMSI, or the base station, in case that the paging UE identity is an I-radio network temporary identity (I-RNTI) (Paragraphs 0015 and 0061 disclose a UE in RRC_INACTIVE state should act differently depending on whether the CN or the RAN initiates the paging.  When receiving a RAN initiated paging, the UE in RRC_INACTIVE state should access the network to request to resume the RRC connection.  When receiving a CN initiated paging, the UE in RRC_INACTIVE state should enter RRC_IDLE state and access the network to request to establish a new RRC connection.  The UE can determine the initiator of the paging from the type of UE identifier used in the Paging message.  If the paging is initiated by the CN, the UE identifier included in the Paging message is a CN (NAS) identifier, i.e. the S-TMSI or the IMSI, while if the paging is initiated by the RAN, the UE identifier included in the Paging message is a RAN identifier, i.e. the I-RNTI.  When a UE, such as the UE 120, which receives a page with a matching group paging identifier, requests the full paging message (or the list of UE ID(s) of the paged UE(s)) from the network, such as the wireless communications network 100, the network will return different UE IDs depending on whether the paging is initiated by the CN or the RAN (i.e. the S-TMSI for CN initiated paging and the I-RNTI for RAN initiated paging).  Paragraph 0052 discloses the wireless communications network 100 comprises one or more RANs and one or more CNs.  The wireless communications network 100 may use a number of different technologies, such as Wi-Fi, Long Term Evolution (LTE), LTE-Advanced, 5G, New Radio (NR), Wideband Code Division Multiple Access (WCDMA), Global System for Mobile communications/enhanced Data rate for GSM Evolution (GSM/EDGE), Worldwide Interoperability for Microwave Access (WiMax), or Ultra Mobile Broadband (UMB), just to mention a few possible implementations).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an initiator of a 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hong and Rune to obtain the invention as specified in claim 17.

Regarding claim 18, as applied to claim 16 above, Hong, as modified by Rune, further discloses wherein the first radio access technology is evolved-universal terrestrial radio access (E-UTRA) (Paragraph 0069 discloses embodiments described below may be applied to UEs using all mobile communication technologies.  For example, some embodiments of the present disclosure may be applied not only to mobile communication UEs to which LTE technology is applied but also to next generation mobile communication (for example, 5G mobile communication) UEs.  For convenience of description, a BS may denote an eNode-B of LTE/E-UTRAN, or denote at least one of a central unit (CU), a distribute unit (DU), and an object in which the CU and the DU are implemented as one logical object, in a 5G radio network in which the CU is separated from the DU), and
wherein the second radio access technology is new radio (NR) (Paragraph 0069 discloses embodiments described below may be applied to UEs using all mobile communication technologies.  For example, some embodiments of the present disclosure may be applied not only to mobile communication UEs to which LTE technology is applied but also to next generation mobile communication (for example, 5G mobile communication) UEs.  For convenience of description, a BS may denote an eNode-B of LTE/E-UTRAN, or denote at least one of a central unit (CU), a distribute unit (DU), and an object in which the CU and the DU are implemented as one logical object, in a 5G radio network in which the CU is separated from the DU).

Regarding claim 19, as applied to claim 16 above, Hong, as modified by Rune, further discloses wherein an RRC connection establishment procedure is initiated based on the RRC message, in case that the determined entity is the first core network or the second core network (Paragraph 0069 discloses embodiments described below may be applied to UEs using all mobile communication technologies.  For example, some embodiments of the present disclosure may be applied not only to mobile communication UEs to which LTE technology is applied but also to next generation mobile communication (for example, 5G mobile communication) UEs.  For convenience of description, a BS may denote an eNode-B of LTE/E-UTRAN, or denote at least one of a central unit (CU), a distribute unit (DU), and an object in which the CU and the DU are implemented as one logical object, in a 5G radio network in which the CU is separated from the DU.  Figure 4 and paragraph 0159 disclose in a case where the UE 400 receives the paging message and changes its connection state into the RRC connected state, the UE 400 transmits an RRC connection resumption message to the serving BE 410 at step S480.  As a result, the connection state of the UE 400 can be transitioned from the light connection state into the RRC connected state.  Paragraph 0213 discloses if a UE identifier included in a paging record matches a UE identifier of the corresponding UE, the UE may initiate the transition from the light connection state into the RRC connected state.  The UE may perform RRC connection resumption without notifying the higher layer of the transition from the light connection state into the RRC connected state).

Regarding claim 20, as applied to claim 16 above, Hong, as modified by Rune, further discloses wherein an RRC connection resumption procedure is initiated based on the RRC message, in case that the determined entity is the base station (Paragraph 0069 discloses embodiments described below may be applied to UEs using all mobile communication technologies.  For example, some embodiments of the present disclosure may be applied not only to mobile communication UEs to which LTE technology is applied but also to next generation mobile communication (for example, 5G mobile communication) UEs.  For convenience of description, a BS may denote an eNode-B of LTE/E-UTRAN, or denote at least one of a central unit (CU), a distribute unit (DU), and an object in which the CU and the DU are implemented as one logical object, in a 5G radio network in which the CU is separated from the DU.  Figure 4 and paragraph 0159 disclose in a case where the UE 400 receives the paging message 

Regarding claim 21, Hong discloses a method performed by a base station in a communication system (Figure 3 and paragraph 0088 disclose for controlling a connection state of a UE, a BS performs an operation for transmitting, to the UE, a radio resource control (RRC) message including instruction information for instructing the UE to perform state transition into the light connection state at step S310), the method comprising:
transmitting, to a terminal, a paging message including at least one paging record (Figure 3 and paragraph 0090 disclose the BS performs an operation for triggering the connection state of the UE to be changed by transmitting a paging message including a UE identifier to the UE at step S330.  Paragraphs 0208 and 0209 disclose a BS may initiate paging and then a UE may receive a paging message.  If a UE is in the light connection state, in a case where a higher layer recognizes the light connection state for a paging record (or paging information) included in a paging message, when a UE identifier included in the paging record matches an identifier of the corresponding UE, the UE identifier may be indicated to the higher layer.  For example, the UE may identify whether the UE identifier included in the paging message matches a UE identifier allocated by a higher layer of the UE); and
receiving, from the terminal, a radio resource control (RRC) message based on the paging message (Figure 4 and paragraph 0159 disclose in a case where the UE 400 receives the paging message and changes its connection state into the RRC connected state, the UE 400 transmits an RRC connection resumption message to the serving BE 410 at step S480.  As a result, the connection state of the UE 400 can be transitioned from the light connection state into the RRC connected state.  Paragraph 0213 discloses if a UE identifier included in a paging record matches a UE identifier of the corresponding 
wherein a procedure for a connection between an entity and the terminal is initiated based on the RRC message (Figure 4 and paragraph 0159 disclose in a case where the UE 400 receives the paging message and changes its connection state into the RRC connected state, the UE 400 transmits an RRC connection resumption message to the serving BE 410 at step S480.  As a result, the connection state of the UE 400 can be transitioned from the light connection state into the RRC connected state).
Hong does not explicitly disclose wherein the entity corresponds to a paging user equipment (UE) identity, included in a paging record of the at least one paging record, matched with an identity allocated to the terminal.
In analogous art, Rune discloses wherein the entity corresponds to a paging user equipment (UE) identity, included in a paging record of the at least one paging record, matched with an identity allocated to the terminal (Paragraphs 0015, 0039, and 0061 disclose a UE in RRC_INACTIVE state should act differently depending on whether the CN or the RAN initiates the paging.  When receiving a RAN initiated paging, the UE in RRC_INACTIVE state should access the network to request to resume the RRC connection.  When receiving a CN initiated paging, the UE in RRC_INACTIVE state should enter RRC_IDLE state and access the network to request to establish a new RRC connection.  The UE can determine the initiator of the paging from the type of UE identifier used in the Paging message.  If the paging is initiated by the CN, the UE identifier included in the Paging message is a CN (NAS) identifier, i.e. the S-TMSI or the IMSI, while if the paging is initiated by the RAN, the UE identifier included in the Paging message is a RAN identifier, i.e. the I-RNTI.  The UE determines the initiator of the page (CN or RAN) from the type of UE identifier included in the Paging message.  When a UE, such as the UE 120, which receives a page with a matching group paging identifier, requests the full paging message (or the list of UE ID(s) of the paged UE(s)) from the network, such as the wireless communications network 100, the network will return different UE IDs depending on whether the paging is initiated by the CN or the RAN (i.e. the S-TMSI for CN initiated paging and the I-RNTI for RAN initiated paging)).
It would have been obvious before the effective filing date of the claimed invention to a person 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hong and Rune to obtain the invention as specified in claim 21.

Regarding claim 22, as applied to claim 21 above, Hong discloses the claimed invention except explicitly disclosing wherein the entity is: a first core network based on a first radio access technology, in case that the paging UE identity is a system architecture evolution - temporary mobile subscriber identity (S-TMSI), a second core network based on a second radio access technology, in case that the paging UE identity is a 5G-S-TMSI, or the base station, in case that the paging UE identity is an I-radio network temporary identity (I-RNTI).
Rune further discloses wherein the entity is: a first core network based on a first radio access technology, in case that the paging UE identity is a system architecture evolution - temporary mobile subscriber identity (S-TMSI), a second core network based on a second radio access technology, in case that the paging UE identity is a 5G-S-TMSI, or the base station, in case that the paging UE identity is an I-radio network temporary identity (I-RNTI) (Paragraphs 0015 and 0061 disclose a UE in RRC_INACTIVE state should act differently depending on whether the CN or the RAN initiates the paging.  When receiving a RAN initiated paging, the UE in RRC_INACTIVE state should access the network to request to resume the RRC connection.  When receiving a CN initiated paging, the UE in RRC_INACTIVE state should enter RRC_IDLE state and access the network to request to establish a new RRC connection.  The UE can determine the initiator of the paging from the type of UE identifier used in the Paging message.  If the paging is initiated by the CN, the UE identifier included in the Paging message is a CN (NAS) identifier, 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an initiator of a paging message being a core network when a UE identifier is a S-TMSI, as described in Rune, with a UE responding to a paging message, as described in Hong, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining an initiator of a paging message being a core network when a UE identifier is a S-TMSI of Rune with a UE responding to a paging message of Hong was within the ordinary ability of one of ordinary skill in the art based on the teachings of Rune.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hong and Rune to obtain the invention as specified in claim 22.

Regarding claim 23, as applied to claim 21 above, Hong, as modified by Rune, further discloses wherein the first radio access technology is evolved-universal terrestrial radio access (E-UTRA) (Paragraph 0069 discloses embodiments described below may be applied to UEs using all mobile communication technologies.  For example, some embodiments of the present disclosure may be applied 
wherein the second radio access technology is new radio (NR) (Paragraph 0069 discloses embodiments described below may be applied to UEs using all mobile communication technologies.  For example, some embodiments of the present disclosure may be applied not only to mobile communication UEs to which LTE technology is applied but also to next generation mobile communication (for example, 5G mobile communication) UEs.  For convenience of description, a BS may denote an eNode-B of LTE/E-UTRAN, or denote at least one of a central unit (CU), a distribute unit (DU), and an object in which the CU and the DU are implemented as one logical object, in a 5G radio network in which the CU is separated from the DU).

Regarding claim 24, as applied to claim 21 above, Hong, as modified by Rune, further discloses wherein an RRC connection establishment procedure is initiated based on the RRC message, in case that the entity is the first core network or the second core network (Paragraph 0069 discloses embodiments described below may be applied to UEs using all mobile communication technologies.  For example, some embodiments of the present disclosure may be applied not only to mobile communication UEs to which LTE technology is applied but also to next generation mobile communication (for example, 5G mobile communication) UEs.  For convenience of description, a BS may denote an eNode-B of LTE/E-UTRAN, or denote at least one of a central unit (CU), a distribute unit (DU), and an object in which the CU and the DU are implemented as one logical object, in a 5G radio network in which the CU is separated from the DU.  Figure 4 and paragraph 0159 disclose in a case where the UE 400 receives the paging message and changes its connection state into the RRC connected state, the UE 400 transmits an RRC connection resumption message to the serving BE 410 at step S480.  As a result, the connection state of the UE 400 can be transitioned from the light connection state into the RRC connected state.  Paragraph 0213 discloses if a UE identifier included in a paging record matches a UE identifier of the 

Regarding claim 25, as applied to claim 21 above, Hong, as modified by Rune, further discloses wherein an RRC connection resumption procedure is initiated based on the RRC message, in case that the entity is the base station (Paragraph 0069 discloses embodiments described below may be applied to UEs using all mobile communication technologies.  For example, some embodiments of the present disclosure may be applied not only to mobile communication UEs to which LTE technology is applied but also to next generation mobile communication (for example, 5G mobile communication) UEs.  For convenience of description, a BS may denote an eNode-B of LTE/E-UTRAN, or denote at least one of a central unit (CU), a distribute unit (DU), and an object in which the CU and the DU are implemented as one logical object, in a 5G radio network in which the CU is separated from the DU.  Figure 4 and paragraph 0159 disclose in a case where the UE 400 receives the paging message and changes its connection state into the RRC connected state, the UE 400 transmits an RRC connection resumption message to the serving BE 410 at step S480.  As a result, the connection state of the UE 400 can be transitioned from the light connection state into the RRC connected state.  Paragraph 0213 discloses if a UE identifier included in a paging record matches a UE identifier of the corresponding UE, the UE may initiate the transition from the light connection state into the RRC connected state.  The UE may perform RRC connection resumption without notifying the higher layer of the transition from the light connection state into the RRC connected state).

Regarding claim 26, Hong discloses a terminal in a communication system (Figure 5 and paragraph 0294 disclose a UE 500 changing it's a connection state may include a receiver 530 configured to receive a radio resource control (RRC) message including instruction information for instructing state transition into the light connection state from a BS, and a controller 510 configured to transit a connection state of the UE into the light connection state based on the instruction information), the terminal comprising:

a controller (Figure 5 and paragraph 0294 disclose a UE 500 changing it's a connection state may include a receiver 530 configured to receive a radio resource control (RRC) message including instruction information for instructing state transition into the light connection state from a BS, and a controller 510 configured to transit a connection state of the UE into the light connection state based on the instruction information) configured to:
receive, via the transceiver from a base station, a paging message including at least one paging record (Paragraphs 0208 and 0209 disclose a BS may initiate paging and then a UE may receive a paging message.  If a UE is in the light connection state, in a case where a higher layer recognizes the light connection state for a paging record (or paging information) included in a paging message, when a UE identifier included in the paging record matches an identifier of the corresponding UE, the UE identifier may be indicated to the higher layer.  For example, the UE may identify whether the UE identifier included in the paging message matches a UE identifier allocated by a higher layer of the UE),
identify a paging record of the at least one paging record, the paging record including a paging user equipment (UE) identity matched with an identity allocated to the terminal (Paragraph 0209 discloses if a UE is in the light connection state, in a case where a higher layer recognizes the light connection state for a paging record (or paging information) included in a paging message, when a UE identifier included in the paging record matches an identifier of the corresponding UE, the UE identifier may be indicated to the higher layer.  For example, the UE may identify whether the UE identifier included in the paging message matches a UE identifier allocated by a higher layer of the UE), and
transmit, via the transceiver to the base station, a radio resource control (RRC) message for a connection between the determined entity and the terminal (Figure 4 and paragraph 0159 disclose in a case where the UE 400 receives the paging message and changes its connection state into the RRC connected state, the UE 400 transmits an RRC connection resumption message to the serving BE 410 at 
Hong does not explicitly disclose determine an entity which transmits the paging message, based on the paging UE identity included in the identified paging record.
In analogous art, Rune discloses determine an entity which transmits the paging message, based on the paging UE identity included in the identified paging record (Paragraphs 0015, 0039, and 0061 disclose a UE in RRC_INACTIVE state should act differently depending on whether the CN or the RAN initiates the paging.  When receiving a RAN initiated paging, the UE in RRC_INACTIVE state should access the network to request to resume the RRC connection.  When receiving a CN initiated paging, the UE in RRC_INACTIVE state should enter RRC_IDLE state and access the network to request to establish a new RRC connection.  The UE can determine the initiator of the paging from the type of UE identifier used in the Paging message.  If the paging is initiated by the CN, the UE identifier included in the Paging message is a CN (NAS) identifier, i.e. the S-TMSI or the IMSI, while if the paging is initiated by the RAN, the UE identifier included in the Paging message is a RAN identifier, i.e. the I-RNTI.  The UE determines the initiator of the page (CN or RAN) from the type of UE identifier included in the Paging message.  When a UE, such as the UE 120, which receives a page with a matching group paging identifier, requests the full paging message (or the list of UE ID(s) of the paged UE(s)) from the network, such as the wireless communications network 100, the network will return different UE IDs depending on whether the paging is initiated by the CN or the RAN (i.e. the S-TMSI for CN initiated paging and the I-RNTI for RAN initiated paging)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate determining an initiator of a paging message from the type of UE identifier included in the paging message, as described in Rune, with a UE responding to a paging message, as described in Hong, because doing so is 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hong and Rune to obtain the invention as specified in claim 26.

Regarding claim 27, as applied to claim 26 above, Hong discloses the claimed invention except explicitly disclosing wherein the controller is further configured to: determine the entity as a first core network based on a first radio access technology, in case that the paging UE identity is a system architecture evolution - temporary mobile subscriber identity (S-TMSI), determine the entity as a second core network based on a second radio access technology, in case that the paging UE identity is a 5G-S-TMSI, or determine the entity as the base station, in case that the paging UE identity is an I-radio network temporary identity (I-RNTI).
Rune further discloses wherein the controller is further configured to: determine the entity as a first core network based on a first radio access technology, in case that the paging UE identity is a system architecture evolution - temporary mobile subscriber identity (S-TMSI), determine the entity as a second core network based on a second radio access technology, in case that the paging UE identity is a 5G-S-TMSI, or determine the entity as the base station, in case that the paging UE identity is an I-radio network temporary identity (I-RNTI) (Paragraphs 0015 and 0061 disclose a UE in RRC_INACTIVE state should act differently depending on whether the CN or the RAN initiates the paging.  When receiving a RAN initiated paging, the UE in RRC_INACTIVE state should access the network to request to resume the RRC connection.  When receiving a CN initiated paging, the UE in RRC_INACTIVE state should enter RRC_IDLE state and access the network to request to establish a new RRC connection.  The UE can determine the initiator of the paging from the type of UE identifier used in the Paging message.  If the paging is initiated by the CN, the UE identifier included in the Paging message is a CN (NAS) identifier, i.e. the S-TMSI or the IMSI, while if the paging is initiated by the RAN, the UE identifier included in the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an initiator of a paging message being a core network when a UE identifier is a S-TMSI, as described in Rune, with a UE responding to a paging message, as described in Hong, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining an initiator of a paging message being a core network when a UE identifier is a S-TMSI of Rune with a UE responding to a paging message of Hong was within the ordinary ability of one of ordinary skill in the art based on the teachings of Rune.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hong and Rune to obtain the invention as specified in claim 27.

Regarding claim 28, as applied to claim 26 above, Hong, as modified by Rune, further discloses wherein the first radio access technology is evolved-universal terrestrial radio access (E-UTRA) (Paragraph 0069 discloses embodiments described below may be applied to UEs using all mobile communication technologies.  For example, some embodiments of the present disclosure may be applied not only to mobile communication UEs to which LTE technology is applied but also to next generation 
wherein the second radio access technology is new radio (NR) (Paragraph 0069 discloses embodiments described below may be applied to UEs using all mobile communication technologies.  For example, some embodiments of the present disclosure may be applied not only to mobile communication UEs to which LTE technology is applied but also to next generation mobile communication (for example, 5G mobile communication) UEs.  For convenience of description, a BS may denote an eNode-B of LTE/E-UTRAN, or denote at least one of a central unit (CU), a distribute unit (DU), and an object in which the CU and the DU are implemented as one logical object, in a 5G radio network in which the CU is separated from the DU).

Regarding claim 29, as applied to claim 26 above, Hong, as modified by Rune, further discloses wherein an RRC connection establishment procedure is initiated based on the RRC message, in case that the determined entity is the first core network or the second core network (Paragraph 0069 discloses embodiments described below may be applied to UEs using all mobile communication technologies.  For example, some embodiments of the present disclosure may be applied not only to mobile communication UEs to which LTE technology is applied but also to next generation mobile communication (for example, 5G mobile communication) UEs.  For convenience of description, a BS may denote an eNode-B of LTE/E-UTRAN, or denote at least one of a central unit (CU), a distribute unit (DU), and an object in which the CU and the DU are implemented as one logical object, in a 5G radio network in which the CU is separated from the DU.  Figure 4 and paragraph 0159 disclose in a case where the UE 400 receives the paging message and changes its connection state into the RRC connected state, the UE 400 transmits an RRC connection resumption message to the serving BE 410 at step S480.  As a result, the connection state of the UE 400 can be transitioned from the light connection state into the RRC connected state.  Paragraph 0213 discloses if a UE identifier included in a paging record matches a UE identifier of the corresponding UE, the UE may initiate the transition from the light connection state into 

Regarding claim 30, as applied to claim 26 above, Hong, as modified by Rune, further discloses wherein an RRC connection resumption procedure is initiated based on the RRC message, in case that the determined entity is the base station (Paragraph 0069 discloses embodiments described below may be applied to UEs using all mobile communication technologies.  For example, some embodiments of the present disclosure may be applied not only to mobile communication UEs to which LTE technology is applied but also to next generation mobile communication (for example, 5G mobile communication) UEs.  For convenience of description, a BS may denote an eNode-B of LTE/E-UTRAN, or denote at least one of a central unit (CU), a distribute unit (DU), and an object in which the CU and the DU are implemented as one logical object, in a 5G radio network in which the CU is separated from the DU.  Figure 4 and paragraph 0159 disclose in a case where the UE 400 receives the paging message and changes its connection state into the RRC connected state, the UE 400 transmits an RRC connection resumption message to the serving BE 410 at step S480.  As a result, the connection state of the UE 400 can be transitioned from the light connection state into the RRC connected state.  Paragraph 0213 discloses if a UE identifier included in a paging record matches a UE identifier of the corresponding UE, the UE may initiate the transition from the light connection state into the RRC connected state.  The UE may perform RRC connection resumption without notifying the higher layer of the transition from the light connection state into the RRC connected state).

Regarding claim 31, Hong discloses a base station in a communication system (Figure 6 and paragraph 0300 disclose a BS 600 may include a transmitter 620 configured to transmit a radio resource control (RRC) message including instruction information for instructing state transition into the light connection state to a UE, and a controller 610 configured to change the connection state of the UE into the light connection state), the base station comprising:
a transceiver (Figure 6 and paragraphs 0300 and 0303 disclose a BS 600 may include a transmitter 620 configured to transmit a radio resource control (RRC) message including instruction 
a controller (Figure 6 and paragraph 0300 disclose a BS 600 may include a transmitter 620 configured to transmit a radio resource control (RRC) message including instruction information for instructing state transition into the light connection state to a UE, and a controller 610 configured to change the connection state of the UE into the light connection state) configured to:
transmit, via the transceiver to a terminal, a paging message including at least one paging record (Figure 3 and paragraph 0090 disclose the BS performs an operation for triggering the connection state of the UE to be changed by transmitting a paging message including a UE identifier to the UE at step S330.  Paragraphs 0208 and 0209 disclose a BS may initiate paging and then a UE may receive a paging message.  If a UE is in the light connection state, in a case where a higher layer recognizes the light connection state for a paging record (or paging information) included in a paging message, when a UE identifier included in the paging record matches an identifier of the corresponding UE, the UE identifier may be indicated to the higher layer.  For example, the UE may identify whether the UE identifier included in the paging message matches a UE identifier allocated by a higher layer of the UE); and
receive, via the transceiver from the terminal, a radio resource control (RRC) message based on the paging message (Figure 4 and paragraph 0159 disclose in a case where the UE 400 receives the paging message and changes its connection state into the RRC connected state, the UE 400 transmits an RRC connection resumption message to the serving BE 410 at step S480.  As a result, the connection state of the UE 400 can be transitioned from the light connection state into the RRC connected state.  Paragraph 0213 discloses if a UE identifier included in a paging record matches a UE identifier of the corresponding UE, the UE may initiate the transition from the light connection state into the RRC connected state.  The UE may perform RRC connection resumption without notifying the higher layer of the transition from the light connection state into the RRC connected state),
wherein a procedure for a connection between an entity and the terminal is initiated based on the 
Hong does not explicitly disclose wherein the entity corresponds to a paging user equipment (UE) identity, included in a paging record of the at least one paging record, matched with an identity allocated to the terminal.
In analogous art, Rune discloses wherein the entity corresponds to a paging user equipment (UE) identity, included in a paging record of the at least one paging record, matched with an identity allocated to the terminal (Paragraphs 0015, 0039, and 0061 disclose a UE in RRC_INACTIVE state should act differently depending on whether the CN or the RAN initiates the paging.  When receiving a RAN initiated paging, the UE in RRC_INACTIVE state should access the network to request to resume the RRC connection.  When receiving a CN initiated paging, the UE in RRC_INACTIVE state should enter RRC_IDLE state and access the network to request to establish a new RRC connection.  The UE can determine the initiator of the paging from the type of UE identifier used in the Paging message.  If the paging is initiated by the CN, the UE identifier included in the Paging message is a CN (NAS) identifier, i.e. the S-TMSI or the IMSI, while if the paging is initiated by the RAN, the UE identifier included in the Paging message is a RAN identifier, i.e. the I-RNTI.  The UE determines the initiator of the page (CN or RAN) from the type of UE identifier included in the Paging message.  When a UE, such as the UE 120, which receives a page with a matching group paging identifier, requests the full paging message (or the list of UE ID(s) of the paged UE(s)) from the network, such as the wireless communications network 100, the network will return different UE IDs depending on whether the paging is initiated by the CN or the RAN (i.e. the S-TMSI for CN initiated paging and the I-RNTI for RAN initiated paging)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate determining an initiator of a paging message from the type of UE identifier included in the paging message, as described in Rune, with a UE responding to a paging message, as described in Hong, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hong and Rune to obtain the invention as specified in claim 31.

Regarding claim 32, as applied to claim 31 above, Hong discloses the claimed invention except explicitly disclosing wherein the entity is: a first core network based on a first radio access technology, in case that the paging UE identity is a system architecture evolution - temporary mobile subscriber identity (S-TMSI), a second core network based on a second radio access technology, in case that the paging UE identity is a 5G-S-TMSI, or the base station, in case that the paging UE identity is an I-radio network temporary identity (I-RNTI).
Rune further discloses wherein the entity is: a first core network based on a first radio access technology, in case that the paging UE identity is a system architecture evolution - temporary mobile subscriber identity (S-TMSI), a second core network based on a second radio access technology, in case that the paging UE identity is a 5G-S-TMSI, or the base station, in case that the paging UE identity is an I-radio network temporary identity (I-RNTI) (Paragraphs 0015 and 0061 disclose a UE in RRC_INACTIVE state should act differently depending on whether the CN or the RAN initiates the paging.  When receiving a RAN initiated paging, the UE in RRC_INACTIVE state should access the network to request to resume the RRC connection.  When receiving a CN initiated paging, the UE in RRC_INACTIVE state should enter RRC_IDLE state and access the network to request to establish a new RRC connection.  The UE can determine the initiator of the paging from the type of UE identifier used in the Paging message.  If the paging is initiated by the CN, the UE identifier included in the Paging message is a CN (NAS) identifier, i.e. the S-TMSI or the IMSI, while if the paging is initiated by the RAN, the UE identifier included in the Paging message is a RAN identifier, i.e. the I-RNTI.  When a UE, such as the UE 120, which receives a page with a matching group paging identifier, requests the full paging message (or the list of UE ID(s) of the paged UE(s)) from the network, such as the wireless communications network 100, the network will 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an initiator of a paging message being a core network when a UE identifier is a S-TMSI, as described in Rune, with a UE responding to a paging message, as described in Hong, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining an initiator of a paging message being a core network when a UE identifier is a S-TMSI of Rune with a UE responding to a paging message of Hong was within the ordinary ability of one of ordinary skill in the art based on the teachings of Rune.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hong and Rune to obtain the invention as specified in claim 32.

Regarding claim 33, as applied to claim 31 above, Hong, as modified by Rune, further discloses wherein the first radio access technology is evolved-universal terrestrial radio access (E-UTRA) (Paragraph 0069 discloses embodiments described below may be applied to UEs using all mobile communication technologies.  For example, some embodiments of the present disclosure may be applied not only to mobile communication UEs to which LTE technology is applied but also to next generation mobile communication (for example, 5G mobile communication) UEs.  For convenience of description, a BS may denote an eNode-B of LTE/E-UTRAN, or denote at least one of a central unit (CU), a distribute unit (DU), and an object in which the CU and the DU are implemented as one logical object, in a 5G radio 
wherein the second radio access technology is new radio (NR) (Paragraph 0069 discloses embodiments described below may be applied to UEs using all mobile communication technologies.  For example, some embodiments of the present disclosure may be applied not only to mobile communication UEs to which LTE technology is applied but also to next generation mobile communication (for example, 5G mobile communication) UEs.  For convenience of description, a BS may denote an eNode-B of LTE/E-UTRAN, or denote at least one of a central unit (CU), a distribute unit (DU), and an object in which the CU and the DU are implemented as one logical object, in a 5G radio network in which the CU is separated from the DU).

Regarding claim 34, as applied to claim 31 above, Hong, as modified by Rune, further discloses wherein an RRC connection establishment procedure is initiated based on the RRC message, in case that the entity is the first core network or the second core network (Paragraph 0069 discloses embodiments described below may be applied to UEs using all mobile communication technologies.  For example, some embodiments of the present disclosure may be applied not only to mobile communication UEs to which LTE technology is applied but also to next generation mobile communication (for example, 5G mobile communication) UEs.  For convenience of description, a BS may denote an eNode-B of LTE/E-UTRAN, or denote at least one of a central unit (CU), a distribute unit (DU), and an object in which the CU and the DU are implemented as one logical object, in a 5G radio network in which the CU is separated from the DU.  Figure 4 and paragraph 0159 disclose in a case where the UE 400 receives the paging message and changes its connection state into the RRC connected state, the UE 400 transmits an RRC connection resumption message to the serving BE 410 at step S480.  As a result, the connection state of the UE 400 can be transitioned from the light connection state into the RRC connected state.  Paragraph 0213 discloses if a UE identifier included in a paging record matches a UE identifier of the corresponding UE, the UE may initiate the transition from the light connection state into the RRC connected state.  The UE may perform RRC connection resumption without notifying the higher layer of the transition from the light connection state into the RRC connected state).

Regarding claim 35, as applied to claim 31 above, Hong, as modified by Rune, further discloses wherein an RRC connection resumption procedure is initiated based on the RRC message, in case that the entity is the base station (Paragraph 0069 discloses embodiments described below may be applied to UEs using all mobile communication technologies.  For example, some embodiments of the present disclosure may be applied not only to mobile communication UEs to which LTE technology is applied but also to next generation mobile communication (for example, 5G mobile communication) UEs.  For convenience of description, a BS may denote an eNode-B of LTE/E-UTRAN, or denote at least one of a central unit (CU), a distribute unit (DU), and an object in which the CU and the DU are implemented as one logical object, in a 5G radio network in which the CU is separated from the DU.  Figure 4 and paragraph 0159 disclose in a case where the UE 400 receives the paging message and changes its connection state into the RRC connected state, the UE 400 transmits an RRC connection resumption message to the serving BE 410 at step S480.  As a result, the connection state of the UE 400 can be transitioned from the light connection state into the RRC connected state.  Paragraph 0213 discloses if a UE identifier included in a paging record matches a UE identifier of the corresponding UE, the UE may initiate the transition from the light connection state into the RRC connected state.  The UE may perform RRC connection resumption without notifying the higher layer of the transition from the light connection state into the RRC connected state).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Park et al. (U.S. Patent No. 6,782,274 B1) discloses method for transmitting radio resource control message in asynchronous mobile communication system;
Lundsjo et al. (U.S. Patent Application Publication No. 2006/0189331 A1) discloses multi-access call setup;
Lee et al. (U.S. Patent Application Publication No. 2009/0181676 A1) discloses method of reselecting a cell based on priorities;
Jung et al. (U.S. Patent Application Publication No. 2010/0130205 A1) discloses method and apparatus for RRC connection reestablishment in wireless communication system;
Ryu et al. (U.S. Patent Application Publication No. 2016/0205661 A1) discloses method for 
Deshpande et al. (U.S. Patent Application Publication No. 2017/0180995 A1) discloses secured paging;
Gage (U.S. Patent Application Publication No. 2018/0019871 A1) discloses method and apparatus for storing context information in a mobile device;
Hampel et al. (U.S. Patent Application Publication No. 2018/0324751 A1) discloses paging techniques for multi-beam access systems;
Lou et al. (U.S. Patent Application Publication No. 2019/0261264 A1) discloses network selection method and apparatus;
Tamura et al. (U.S. Patent Application Publication No. 2020/0267539 A1) discloses method for synchronizing status of UE in a communication network;
Wang et al. (U.S. Patent Application Publication No. 2020/0281031 A1) discloses network access method, terminal device, and network device; and
Ozturk et al. (U.S. Patent Application Publication No. 2021/0092706 A1) discloses secure paging for service prioritization.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/Mark G. Pannell/Examiner, Art Unit 2642